Citation Nr: 0824151	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  02-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied service connection claim for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1954 to May 1957.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.      

In this decision, the Board will grant the veteran's claim to 
reopen.  The underlying service connection issue is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The RO denied service connection for bilateral hearing 
loss in an unappealed February 1979 rating decision.  

2.	In March 1985 and November 1995 rating decisions, the RO 
denied claims to reopen the service connection claim for 
bilateral hearing loss.          

3.	In the October 2000 rating decision on appeal, the RO 
denied the veteran's claim to reopen his service connection 
claim for bilateral hearing loss.    

4.	VA has received new and material evidence that warrants a 
reopening of the veteran's service connection claim for 
bilateral hearing loss.  


CONCLUSIONS OF LAW

1.	A February 1979 rating decision that denied the veteran's 
service connection claim for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	March 1985 and November 1995 rating decisions that denied 
the veteran's claims to reopen his service connection claim 
for bilateral hearing loss are final.  38 U.S.C.A. §§ 5108, 
7105 (2002); 38 C.F.R. §§ 3.156, 20.200 (2007).   

3.	New and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought (i.e., a reopening of 
the claim for service connection for bilateral hearing loss).  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran with 
regard to his claim here.      

II.  The Claim to Reopen the Service Connection Claim for 
Bilateral Hearing Loss

The veteran originally claimed service connection for 
bilateral hearing loss in November 1978.  In an unappealed 
February 1979 rating decision, the RO denied the veteran's 
claim.  That decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2007).  

The veteran attempted to reopen his service connection claim 
on two subsequent occasions.  In unappealed March 1985 and 
November 1995 decisions, the RO denied these claims.  These 
decisions became final as well.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2007).  

In August 2000, the veteran again filed a claim to reopen his 
service connection claim for bilateral hearing loss.  In the 
October 2000 rating decision on appeal, the RO denied the 
veteran's claim.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc).  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal regardless of the RO's determination.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claim here, the Board must first decide whether VA 
has obtained new and material evidence since the final 
November 1995 rating decision which denied the veteran's 
claim to reopen his service connection claim for bilateral 
hearing loss.  

In addressing whether new and material evidence has been 
submitted, the Board must review the evidence of record vis a 
vis laws and regulations pertaining to service connection.  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board acknowledges that there has 
been a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on 
or after August 29, 2001.  As the veteran's claim in this 
case was filed prior to August 29, 2001, the earlier version 
of the definition of new and material evidence remains 
applicable in this case.

Again, VA denied the veteran's claim in a final November 1995 
rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of that decision 
with the evidence of record received since that decision.  

	Evidence of Record Considered in the November 1995 
Rating Decision 

The relevant evidence in November 1995 consisted of the 
veteran's statements; the Form DD-214 showing the veteran's 
occupation in service as a traffic analyst; service medical 
records that do not indicate hearing loss; a discharge report 
of medical examination noting whisper test results of 15/15; 
a November 1978 private audiology examination showing hearing 
loss; and a December 1978 private audiology report and 
opinion stating that hearing loss was "probably inherited 
and made worse by noise in the military."  

In sum, the evidence in November 1995 indicated that the 
veteran had hearing loss following service that may have been 
related to service.  But the RO nevertheless denied the 
veteran's claim to reopen.  Again, this decision became final 
because the veteran did not appeal the decision.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Submitted Since the November 1995 Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection is evidence that has been added to the 
record since the final November 1995 rating decision.  Since 
that decision, the RO has received additional statements from 
the veteran; an October 1997 VA audiology examination report 
noting that the veteran's hearing loss had been first noticed 
in service and that he had been exposed to hazardous noise 
for three years in the military; an April 2001 VA audiology 
report noting hearing loss; VA treatment records dated 
between 2001 and 2006 showing treatment for hearing loss; a 
September 1979 private audiology report which notes 
"exposure in the military"; and other private audiology 
reports noting hearing loss dated in March 1985, October 
1991, July 1999, March 2001, and March 2006.   

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the November 1995 
final rating decision.  The Board finds the comments noted in 
the October 1997 VA report, and those in the September 1979 
private report, to be material as well.  This medical 
evidence bears directly and substantially upon the specific 
issue of service connection here.  This evidence, from 
medical professionals, suggests that the veteran may have had 
hearing loss in service, or may have been exposed to damage 
in service that caused his current hearing loss.  See 
38 C.F.R. § 3.385.  In sum, the new evidence alone, or in 
conjunction with evidence of record in 1995, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claim.  
See 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).   The new evidence does "contribute to a more 
complete picture of the circumstances surrounding the 
origin" of the hearing loss.  Hodge at 1363.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  After a 
review of the medical evidence of record, the Board finds 
additional medical inquiry appropriate here.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  


REMAND

As indicated, the Board finds further medical inquiry 
warranted into the issue of whether the veteran incurred 
bilateral hearing loss during service.  See Hensley v. Brown, 
5 Vet. App. 155, 160 (1993) ("when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.") 

Moreover, the Board finds a remand appropriate here to 
respond to the veteran's requests - received by VA in 
February and June 2008 - for inclusion in the claims file of 
additional private and VA medical records.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should request medical records 
reflecting the additional medical 
treatment claimed by the veteran in his 
February and June 2008 submissions to VA.  

2.  After inclusion in the claims file of 
any additional records received, the 
veteran should then be scheduled for a VA 
examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current hearing loss disorder.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

3.  The examiner should then advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any current hearing loss disorder relates 
to service.  The examiner should provide 
a complete rationale for any conclusion 
reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


